Case 1:21-cv-10516-DJC Document 15 Filed 08/17/21 Page 1of1

FILED
UNITED STATES DISTRICT COURT IN CLERKS OFFICE
DISTRICT OF MASSACHUSETTS anus esti 9: Ds
Friedrich Lu, Plaintiff ) Civil Action No 21-10516-Dsee2! AUS 17 PA 2:
: 7 ) U.S. DISTRICT COURT
Boodie Ugnumba, et al, Defendants ) DISTRICT OF MASS.

PLAINTIFF’S MOTION TO RECUSE OR FOR FULL DISCLOSURE
(1) Under 28 USC § 455, plaintiff Friedrich Lu moves for recusal. Casper, J recused herself
in Lu v Sprague. US Dist Ct (D.Mass.) No 18-12544. Why not this case?

(2)
(a) By refusing to abide by Fed Rule Civ Proc 4(h)(i)(A) -- much less id, Rule 55(a)

(“clerk,” not judge) -- and Massachusetts long arm statute and pertinent rule, see Lu’s June 21,
2021 Reapplication to Clerk for Entry of Default, §| 3, Casper J is seized by unshakable animus
toward Lu, so much so that she has more than once pulled wool over her eyes.

(b) Liteky v United States (1994) 510 US 540, 555 cautioned:

“opinions formed by the judge on the basis of facts introduced or events occurring in the
course of the current proceedings, or of prior proceedings, do not constitute a basis for a bias or
partiality motion unless they display a deep-seated favoritism or antagonism that would make
fair judgment impossible.

(3) Alternatively, Lu moves the court to disclose its hidden agenda.

Plaintiff: Friedrich Lu, pro se “gy,
Date: August 17, 2021
Email: chi2flu@gmail.com

Address: “% St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112

 
